


Exhibit 10.34


COMMUTATION AGREEMENT




This Commutation Agreement (this "Agreement") is made effective 12:01 a.m.,
Local Standard Time, July 1, 2015 (the “Effective Date”), by and between Voya
Insurance and Annuity Company, formerly known as ING USA Annuity and Life
Insurance Company, an Iowa insurance company (hereinafter "Company"), and
Security Life of Denver Insurance Company, a Colorado insurance company
(hereinafter “Reinsurer”). Together, Company and Reinsurer are referred to
herein as the “Parties” or individually as a “Party”.


RECITALS


WHEREAS, Company and Reinsurer are parties to that certain Coinsurance
Agreement, effective May 1, 2005, pursuant to which Company ceded to Reinsurer
100% of all liabilities arising under certain specified contracts comprising
“Deferred Annuities - MYGA” as defined in the Coinsurance Agreement (the
“Reinsurance Agreement”); and


WHEREAS, the Parties contemplate Company recapturing the ceded risks under the
Reinsurance Agreement subject to a mutually agreed valuation process, and the
Parties have settled on Reinsurer’s share of the outstanding obligations with
respect to such ceded risks and other good and valuable consideration to support
a recapture of such ceded risks; and


WHEREAS, the Parties now desire to fully and finally settle and commute all of
their respective past, present, and future obligations and liabilities, known
and unknown, pertaining to the losses incurred by Company and ceded to Reinsurer
under the Reinsurance Agreement.


NOW, THEREFORE, in consideration of the covenants set forth herein and the
payment made pursuant to paragraph 2 below (the sufficiency of which is hereby
acknowledged), it is agreed by and between the Parties as follows:


1.
On the terms and subject to the conditions of this Agreement, including the
payment obligations set forth below, the Reinsurance Agreement is hereby
entirely commuted and finally settled. No further premiums are due and no
further reinsurance shall be provided under the Reinsurance Agreement after the
Effective Date.



2.
Reinsurer shall pay, or cause to be paid to Company, an amount equal to (i) the
statutory reserves for the ceded liabilities under the Reinsurance Agreement
(including contract reserves and interest maintenance reserves) as of June 30,
2015, and (ii) a negative ceding commission in an amount equal to Twenty Million
Dollars ($20,000,000.00) (together, the “Commutation Amount”). To satisfy
payment of the Commutation Amount, Reinsurer will transfer to Company assets
and/or cash in amounts and values as identified on the attached Schedule A (the
“Transfer”), and the Transfer will be consummated within thirty (30) calendar
days following the full execution of this Agreement.



3.
The payment of the Commutation Amount represents a full and final settlement of
any and all amounts claimed heretofore and any and all amounts hereafter said to
be due under, in respect of or in any way arising from the Reinsurance
Agreement.



4.
Subject to receipt of the Commutation Amount payment, the Parties hereby
irrevocably release, discharge, indemnify and hold harmless each other and their
respective predecessors, parents, affiliates, subsidiaries, officers, directors,
employees, shareholders, policyholders, successors and assigns from any and all
liabilities, including, but not limited to, all obligations, adjustments,
executions, offsets, actions, causes of action, suits, debts, sums of money,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, claims, demands, duties, omissions,
costs, expenses and/or losses whatsoever, whether known or unknown, reported or
unreported, and whether arising in the past, present or future, which they and
their respective predecessors, successors and assigns ever had, now have, or
hereafter may have, whether grounded in law or equity, in contract or in tort,
against the other by reason of any matter whatsoever arising out of the
Reinsurance Agreement, it being the intention of the Parties that this Agreement
shall operate as a full and final settlement of each of the past, current and
future liabilities of Company and Reinsurer under the Reinsurance Agreement.



5.
The Parties absolutely and unconditionally covenant and agree with each other,
their respective successors and assigns, that neither Party will hereafter for
any reason whatsoever, demand, claim or file suit or initiate arbitration
proceedings against the other in respect of any matters arising out of the
Reinsurance Agreement, except with respect to enforcement of this Agreement.







--------------------------------------------------------------------------------








6.    Miscellaneous Provisions.


6.1    This Agreement is the result of arm’s length negotiations, and the terms
of this Agreement have been completely read and fully understood after each
Party had the opportunity to consult with its attorneys and are voluntarily
accepted by both the Parties. In the event of a dispute over this Agreement,
there shall be no construction or interpretation against the drafter.


6.2    Each of the Parties represents and warrants to the other that it is a
corporation in good standing in its state of domicile; that it is fully
authorized and empowered to execute and deliver this Agreement; that the persons
executing this Agreement are fully authorized to do so; that it has not
assigned, sold or transferred any interest in the Reinsurance Agreement, or
claim or right that is affected by this Agreement, to any other person or
entity; that no authorization, consent or approval of any governmental entity is
required to make this Agreement valid and enforceable; that no other agreement,
undertaking, contract, law, or matter exists that might render this Agreement
void, voidable, or unenforceable and that this Agreement is enforceable against
each in accordance with its terms.


6.3    This Agreement constitutes the entire agreement between the parties as
respects its subject matter. Any and all discussions and agreements previously
entertained between the Parties concerning the subject matter herein are merged
into this Agreement. This Agreement may not be modified or amended, except by
written instrument executed by each of the Parties hereto.


6.4    This Agreement is made by and between the Parties, and is not intended to
make any other person or entity a third-party beneficiary of this Agreement and
such third parties have no rights under this Agreement.


6.5    If any provision of this Agreement should be rendered invalid, illegal or
unenforceable by the law, regulations or public policy of any jurisdiction, such
provision will be considered void in such jurisdiction, but this will not affect
the validity or enforceability of such provision in any other jurisdiction. The
parties will renegotiate this Agreement in good faith to cure such invalid,
illegal or unenforceable provision. If such negotiations are unsuccessful to
resolve the matter, then (a) such invalid, illegal or unenforceable provision
will be deleted from the Agreement, (b) to the maximum extent permitted by law,
such invalidity, illegality or unenforceability will not affect any other
provisions of this Agreement and (c) this Agreement will be construed so as to
carry out its original intent.


6.6    The Parties agree that all matters relating to the terms, background
discussions, negotiation and implementation of the Agreement, but not the
existence of the Agreement itself, shall be confidential, and will not be
disclosed by either Party without the written consent of the other except as
follows. Either Party may disclose the terms and conditions of the Agreement to
its reinsurers, provided such reinsurers are notified of the confidentiality
requirements. In addition, the Parties may disclose the terms and conditions to
the following: [a] to the parties’ directors, officers, employees, attorneys,
affiliates, rating agencies, reinsurers, brokers and auditors having a genuine
need to know, provided such individuals are notified of the confidentiality
requirements; or [b] as required by operation of law, including but not limited
to statute, rule, regulation, order or subpoena or any judicial, quasi-judicial,
administrative, governmental or regulatory body or agency. Either Party
disclosing such terms and conditions pursuant to [b] herein shall give the other
Party reasonable advance notice of any subpoena or discovery request from any
person other than a regulatory authority having jurisdiction over that Party, in
order that the other Party has an opportunity, at its own expense, to take
appropriate legal or protective action.


6.7    The failure of any Party to enforce, at any time, any of the provisions
of this Agreement shall in no way be construed to be a waiver of such
provisions, nor in any way to affect the validity of the Agreement, or any part
thereof, or the rights of such Party to thereafter enforce any of such
provisions.


6.8    This Agreement may be signed in counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement. Facsimile signatures shall be sufficient for the execution of this
Agreement and shall be binding with the same force as original signatures.


6.9    This Agreement shall be interpreted and enforced in accordance with the
law of the State of Iowa (without giving effect to the principles of conflicts
of law thereof). In any action arising out of or relating to this Agreement, the
Parties hereby consent to the exclusive jurisdiction of any State or Federal
Court sitting in the State of Iowa. This Agreement is not subject to the
arbitration provisions in the Reinsurance Agreement.












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party has executed this Agreement by a duly authorized
officer or attorney duly empowered to sign on its behalf.


VOYA INSURANCE AND ANNUITY COMPANY
 
SECURITY LIFE OF DENVER INSURANCE COMPANY
By:
/s/Timothy W. Brown
 
By:
/s/Spencer T. Shell
Name:
Timothy W. Brown
 
Name:
Spencer T. Shell
Title:
Assistant Secretary
 
Title:
VP and Assistant Treasurer
Date:
9-25-15
 
Date:
9-25-15





 




